Citation Nr: 1314939	
Decision Date: 05/06/13    Archive Date: 05/15/13

DOCKET NO.  10-12 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD) from September 6, 2012.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU)   


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel



INTRODUCTION

The Veteran served on active duty from March 12, 1993 to March 11, 1996 and from March 12, 1996 to May 15, 1998.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In October 2012, the Board remanded the case for further development.  This appeal is once again being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board initially finds that a remand is necessary in order to obtain outstanding records from the Social Security Administration (SSA).  In this regard, the Board notes that at the time of its October 2012 decision, the Veteran had been denied Supplemental Security Income (SSI) benefits.  However, a review of the claims file indicates that the Veteran was subsequently awarded SSI.  The Veteran has requested that these records be obtained.  See March 2013 VA Form 21-4138.  In addition, the claims file contains a CD-ROM of records from the SSA, presumably associated with the previous denial of his SSA claim.  The Board is unable to read the CD and, therefore, unable to view the documents contained therein.  As such, a remand is necessary in order to obtain any determination pertinent to the Veteran's claims for SSA benefits as well as any medical records relied upon concerning those claims.  See Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010) (the duty to assist extends to obtaining SSA records where they are relevant to the issue under consideration).  

In addition, the record indicates that the Veteran receives ongoing mental health treatment from the Goldsboro Psychiatric Clinic.  See March 2013 VA Form 21-4138.  The claims file contains treatment records for this facility from April 2009 to September 2012 only.  Such records would be helpful in assessing the Veteran's claims and should be obtained on remand. 

Accordingly, the case is REMANDED for the following action:

1. Attempt to obtain from the SSA the records pertinent to the Veteran's claim for SSA disability and SSI benefits, to include medical records and disability determinations.  Additionally, any records obtained or provided in CD-ROM/digital format must be printed and associated with the claims file.  All efforts to obtain the records should be documented, and a negative response should be requested if no records are available.

2. After obtaining an appropriate release from the Veteran, request treatment records from the Goldsboro Psychiatric Clinic.  If such efforts prove unsuccessful, documentation to that effect should be added to the claims folder.

3. Then, readjudicate the claims on appeal.  If either of the benefits sought remain denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


